Citation Nr: 1206359	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  10-03 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether the decision to recoup a lump sum separation payment in the amount of $34,563.28 from the Veteran's VA disability compensation benefits was proper.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978 and from May 1982 to October 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDINGS OF FACT

1.  The Veteran's Department of Defense Form 214 (DD-214) reveals separation pay in the lump sum amount of $34,733.54 at the time of his service separation in October 1993; in June 2006, the Defense Finance and Accounting Services (DFAS) Denver office provided notice to the RO of the actual amount of separation pay paid to the Veteran: $34,563.28. 

2.  In an October 2006 rating decision, service connection was granted for multiple disabilities; the Veteran was notified of a VA compensation award in an October 2006, but informed that his monthly compensation benefit payment would be withheld until the amount of separation pay the Veteran received was repaid.


CONCLUSION OF LAW

The recoupment of the Veteran's separation pay by withholding his VA disability compensation, in the amount of $34,563.28 was mandated by governing law, and was proper.  10 U.S.C.A. § 1174 (West 2002 & Supp. 2011); 38 C.F.R. § 3.700 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  However, the United States Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).  General due process concerns have been satisfied in connection with this appeal; the Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal, and further discussion of the VCAA is not required.  See 38 C.F.R. § 3.103 (2011); Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993). 

The recoupment of the Veteran's separation pay from his VA disability compensation is required by law under 10 U.S.C.A. § 1174(h) (2).  Subsection 1174(h)(2) provides that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  

This statute is implemented by VA in 38 C.F.R. § 3.700(a) (5).  The language of this regulation indicates that where entitlement to disability compensation was established on or after September 15, 1981, a veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of receipt of separation pay subject to recoupment of the separation pay.  

The Veteran was separated from his second and last period of service in October 1993.  His DD-214 indicates that he received separation pay in the lump sum amount of $34,733.54 at the time of his service separation in October 1993, pursuant to 10 U.S.C.A. § 1174.  

In June 2006, the Veteran filed a VA Form 21-526, Application for Compensation and/or Pension, claiming service connection for multiple disabilities.  Although he did not complete Section VII, concerning military benefits to include the lump sum separation payment he received in October 1993, the RO was notified by the Denver office of the Defense Finance and Accounting Services (DFAS) later in June 2006 that the actual amount of separation pay paid to the Veteran was $34,563.28.  

In an October 2006 rating decision, service connection was granted for multiple disabilities.  In an October 2006 letter, the RO notified the Veteran of its action to withhold disability benefits until the lump sum separation payment was recouped.

An opinion of the VA General Counsel, VAOGCPREC 12-96, held that 10 U.S.C.A. § 1174(h)(2) requires that VA recoup from a veteran's VA disability compensation the amount of non-disability separation pay received by the Veteran under section 631 of Pub. L. No. 96-513.

The Board finds that the law, as written by Congress and implemented by VA regulation, has been correctly applied in this case.  The recoupment of the full amount of disability separation pay, in the amount of $34,563.28, that the Veteran received when he was discharged from service in October 1993, by withholding in monthly allotments payments of disability compensation benefits, is required by law.  10 U.S.C.A. § 1174; 38 C.F.R. § 3.700(a).

The Veteran's written statements of record contain his arguments that he should not have his VA disability benefits recouped due to his financial situation which includes housing, transportation, medical, and legal expenses.  It is indeed unfortunate that recoupment of the amount in question appears to have created a financial hardship for the Veteran.  However, it is noted that the Veteran has yet to receive any monthly VA disability compensation benefits as the RO was aware of the necessity for recoupment before the rating decision granting benefits was promulgated.  As such, he could not have become reliant on his VA compensation benefits.  Further, the Board is bound by the law, and this decision is dictated by the applicable statutes and regulations; no authority exists by which to grant benefits, here reimbursement of a recoupment, simply because it appears equitable to do so.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In December 2006, the Veteran requested a waiver of the recoupment; in November 2009, he asked that the lump sum separation payment be recouped at a lower monthly amount.  Recognizing the dire financial straits created for the Veteran by the lengthy amount of time it has required to recoup his separation pay from his VA compensation benefits, it has been thoroughly researched whether there is any legal authority to grant his petition for future recoupment at a lower rate, so as to ease his financial burden.  Unfortunately, no such authority was found, and his petition cannot be granted.  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

As VA does not have any discretion in the recoupment of the separation payment in question, the Board finds that the Veteran has not stated a claim upon which relief may be granted, and that his claim must therefore be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of the decision to recoup a lump sum separation payment in the amount of $34,563.28 from the Veteran's VA disability compensation benefits is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


